
	
		I
		111th CONGRESS
		1st Session
		H. R. 712
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to require in the annual report of each defined benefit
		  pension plan disclosure of plan investments in hedge funds.
	
	
		1.Short titleThis Act may be cited as the
			 Pension Security Act of
			 2009.
		2.Disclosure in
			 annual report of investments in hedge funds by defined benefit pension
			 plans
			(a)In
			 generalSection 103(b) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1023(b)) is amended—
				(1)in paragraph
			 (3)(C), by striking value; and inserting value,
			 including, in the case of a defined benefit pension plan, a separate schedule
			 identifying each hedge fund (as defined in paragraph 5) in which amounts held
			 for investment under the plan are invested as of the end of the plan year
			 covered by the annual report and the amount so invested in such hedge
			 fund;; and
				(2)by adding at the
			 end the following new paragraph:
					
						(5)For purposes of paragraph (3)(C), the term
				hedge fund means an unregistered investment pool permitted under
				sections 3(c)(1) and 3(c)(7) of the Investment Company Act of 1940 (15 U.S.C.
				80a–3(c)(1), (7)) and section 4(2) of the Securities Act of 1933 (15 U.S.C.
				77d(2)) and Rule 506 of Regulation D of the Securities and Exchange Commission
				(17 CFR
				230.506).
						.
				(b)Effective date;
			 regulationsThe amendments made by subsection (a) shall apply
			 with respect to annual reports for plan years beginning on or after the date of
			 the enactment of this Act. The Secretary of Labor, in consultation with the
			 Securities and Exchange Commission, shall issue initial regulations to carry
			 out the amendments made by subsection (a) not later than 1 year after the date
			 of the enactment of this Act.
			
